 LOCAL 106, INT'L UNION OF OPERATING ENGINEERS573Local106, International Union of Operating Engineers, AFL-CIO [Machnick Construction Co., Inc.]andRaymond J.Dahoda.Case No. 3-CB-680. April 1, 1964DECISION AND ORDEROn January 2, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and the Re-spondent's exceptions and brief, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the follow-ing additions and modifications.The Trial Examiner found that the Respondent Union caused andattempted to cause Machnick Construction Co., Inc., the Employerherein, to discriminate against Dahoda, the Charging Party, in viola-tion of Section 8(b) (2) and (1) (A) of the Act.We agree with theTrial Examiner's conclusions.We do not, however, adopt all hisfindings, but rely only on the facts set forth below.During the spring of 1963, the Employer, who had no collective-bargaining contract with the Respondent Union, was engaged in sev-,eral construction jobs in New York State, including an office buildingin Troy and a school in Voorheesville.Dahoda, who was not a mem-ber of the Respondent Union, had worked for the Employer as a la-borer, but, when he showed proficiency, in operating machines, was per-mitted to perform some work as an engineer.He continued, however,to be classified and paid as a laborer. In late May or early June,Dahoda was the only employee working on the Troy job as an operatingengineer when the Employer's president, Machnick, received a tele-phone call from the Respondent's business manager, McGraw.' whotold Machnick that there was a man on the Troy job who did not belongto the Respondent Union.Machnick admitted this was so and re-As Machnick had frequently talked with McGraw on the telephone,he was able toidentify McGraw's voice.We therefore find without merit the Respondent's objection tothis evidence.146 NLRB No. 72. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDquested that the man be made a member.When McGraw refused, andsaid he would picket if the man continued to work at the project,Machnick replied that he would take him off the job at the end ofthe day.Machnick transferred Dahoda to another job location.About June 10, Dahoda was assigned to the Employer's Voorhees-ville school job as an engineer operating mechanical equipment, at therate of pay provided in the Respondent's area contracts for such work.He was the only operating engineer working on the school job.OnJune 20, McGraw and the Respondent's business agent, Moran, visitedthe school job, and (1) asked Dahoda, who was operating a Traxcava-tor at the time, if he had a book to operate the machine, to whichDahoda replied that he did not; (2) told Wolfstich, the plumber fore-man, that Dahoda was nonunion, was operating a payloader, and thejob would probably be picketed; and (3) told Superintendent Condethat a nonunion man was operating the Traxcavator 2The following morning, Friday, June 21, the Respondent picketedthe school job with signs reading: "On Strike.No members of Engi-neer Local 106 employed on job.Machnick."None of the Employer'sother jobsites was picketed.On the same day, Machnick transferredDahoda to another job location as a laborer.On June 22, General Manager Comeau left a message at McGraw'soffice that Dahoda had been taken off the school job, and that theEmployer wanted an engineer to report to that job on Monday, June24.No engineer reported on Monday, and McGraw told Comeauover the telephone that he had received Corneau's message, but wouldnot send a man because he regarded Machnick as a nonunion con-tractor in view of the fact that Machnick had no collective-bargainingcontract with the Respondent Union.On June 28, Machnick signeda contract with the Respondent, and the picket line was removed thatsame 'day.32We do not adopt the Trial Examiner's findings as to a conversation between Dahodaand an unnamed visitor on the Troy job, or as to a telephone conversation betweenMachnick and a person alleged to be McGraw's secretary,as the individuals with whomDahoda and Machnick had these conversations were, in our opinion, not adequately identi-fled.Moreover,we do not adopt the Trial Examiner's findings that Dahoda was emphatic,in his testimony,that the compressor was not running during the time McGraw andMoran were at the school jobsite,and that McGraw testified he saw the compressor run-ning, as these findings are not supported by the record.Our disagreement with the TrialExaminer in these respects does not affect the Trial Examiner's ultimate conclusions norour agreement therewith.3Machnick subsequently assigned Dahoda to an operating engineer's duties at other job-sites, but paid him at the laborer's rate because,Machnick told him, he was not a memberof the Respondent Union.The Respondent contends, in its exceptions,that it is not inany event liable for any discrimination against Dahoda after June 28, when Machnicksigned its contract,because(1) the Respondent Informed Machnick"at that time that thesigning of the contract did not concern Dahoda in any way;and (2)Machnick's failure topay Dahoda the operating engineer's rate for such work was contrary to the provisions ofthe Respondent's contract.As the Respondent failed, however,to notify both Machnickand Dahoda,inwriting,that it had no objection to the employment of Dahoda as anengineer,we find no merit in this contention:Local Union 595, International Associationof Bridge,Structural and Ornamental Iron Workers, AFL(R. Clinton Construction Com-pany),109 NLRB 73.1 LOCAL 106, INT'L UNION OF OPERATING ENGINEERS575The Trial Examiner found, and on the basis of the foregoing factswe agree, that: McGraw's claim that he caused the picketing only toget a contract from the Employer was an afterthought; McGraw infact threatened to picket the Troy job and picketed the school job-because Dahoda, who was not a member of the Respondent Union,was operating equipment which McGraw felt should be operated onlyby members of the Respondent; the Respondent thereby attempted tocause, and caused, the Employer to discriminate against Dahoda inviolation of Section 8(a) (3) ; and the Respondent thus violated Sec-tion 8(b) (2) and 8(b) (1) (A) of the Act.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner, with the following modifications 41.Substitute the following for the first paragraph :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ent, its officers, agents, representatives, successors, and assigns,shall:2.Delete the words "or any other employer" from paragraph 1(a) .4 The notice shall be amended by deleting the words"or any other employer" from thefirst indented paragraph.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThismatter,heard beforeTrial Examiner JosephI.Nachman at Albany, NewYork,on September17,1 involvesallegationsthat Local106, International Unionof OperatingEngineers,AFL-CIO (herein calledthe Unionor Respondent), violatedSection8(b)(2) and (1)(A) of the National Labor Relations Act, as amended(hereincalled the Act), by causingor attempting to cause MachnickConstructionCo., Inc. (herein called Machnick Construction, the Company, or the Employer), todiscriminate against RaymondJ.Dahoda (hereincalled Dahoda), in violation of Sec-tion 8(a) (3) ofthe Act 2At the hearing, the partieswere affordedfull opportunityto present evidence,to examine and cross-examine witnesses,and to argueorally onthe record.Upon conclusion of the testimony,Respondentmoved todismiss thecharge and the complaintfor lack ofevidenceto establish a violation of the Actas alleged.The motionwas taken under advisement,and isdisposed of in ac-cordancewiththe findings and conclusions hereafterset forth.The General Counseland Respondent then arguedorallyon the record,and Respondentthereafter sub-mitted a brief, all of which has been dulyconsidered.Upon the entire record inthe case and from my. observationof the witnesses, in-cluding their demeanor while testifying,I make the following:FINDINGSOF FACTS1.THEALLEGEDUNFAIR LABOR PRACTICESA. BackgroundThe Employeris engaged as a general contractorin the buildingand constructionindustry inthe Albany, Troy, and Schenectady, New York,area.During the late1Unless otherwise noted,all dates mentioned herein are In 1963.2 The charge was filed and served June 27;complaint issued August 5.8 The complaint alleges, and the answer admits. facts which establishthat theCompanyis engaged in commerce,and that Respondent is a labor organizationwithin themeaningof the Act.I so find.744-670-65-vol. 146-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDspringand early summer (the period involved in this proceeding), the Companywas engaged in the performance of some seven or eight jobs, including the erectionof an office building in Troy (herein called Troy job), and building an addition to,and remodeling, a school building at Voorheesville, New York (herein calledschool job).Each job is under the supervision of a superintendent.For some years in the past the Company had been under contract with the Union.The practice was for the Union to negotiate a contract with an employer associa-tion,4 and then send copies of the contract to the various employers who wouldthen sign it and thus become bound by its provisions.Although the Union sentMachnick Construction copies of the 1960 and 1962 contracts after they were sever-ally negotiated,Machnick Construction did not sign those documents.However,Machnick Construction's supervisory personnel testified that they abided by the pro-visions of the effective contract, including the rates of pay therein provided.Thereis no contention by the General Counsel that the several contracts contain any union-security clause invalid on its face, or that the Union's hiring hall was operated in adiscriminatory manner.5In April, Alex Machnick, president of Machnick Construction, hired Dahoda, theCharging Party, as a laborer, but soon discovered that Dahoda showed some profi-ciency in the operation of mechanical equipment.Dahoda was permitted to operatesome machinery while classified and paid as a laborer, ,and at a latter date, as here-after set forth, was classified and paid as an engineer.B. Current factsBecause the issue in this case is in the main factual rather than legal, and requiressome credibility resolutions on conflicting testimony, I regard it appropriate to setforth separately the versions of testimony introduced by the respective parties.1.The General Counsel's caseIn the latter part of May or early June, Dahoda worked for a period on the Troyjob as a laborer.While so employed, he did, from time to time, operate equipment.During this period Dahoda reported to Alex Machnick that he (Dahoda) had beenapproached on the job by an unidentified man who asked if Dahoda was a memberof Respondent Union, and that he had replied that he was not.The following dayMachnick received a telephone call from Daniel J. McGraw, Respondent's businessmanager, who stated that there was a man on the Troy job who did not belong tothe Union.Machnick admitted this was so, but stated that he wanted to have thatman put inthe Union.McGraw replied that he could not or would not do that,and that if the man continued to work at the project, he (McGraw) would have topicket.Machnick told McGraw that he would take the man off the job at the endof that day.At the time of this conversation, Dahoda was the onlynonunion manon the job operating mechanical equipmentsAt the end of that day Dahoda wastransferred to another job, where he worked for a few days as a laborer, and onor aboutJune 10(the exact date being unimportant), he was assigned to the schoolThe evidence doesnot show whether the Companywas a member of this association.5With respectto the hiring of personnel the currentcontract, to the extenthere mate-rial,provides:If an engineer is required on the job and ifthe employershallrequest the Unionto furnish the same, theemployershall give the BusinessRepresentative twenty-four(24) hours'noticein advance.In the meantime,no employershall operate anymachinery with other than an engineer.In case any machinery is operatedby anyonenot an engineer beforethe twenty-four(24) hours has expired,the contractor shallpay double time to the engineer furnished,ifany.EXCEPTION:For extremeemergency,machine can be operated until engineer arrives.[Emphasis supplied ]Although the "Work Jurisdiction"article ofthe contractprovidesthatallmachinery"shallbe operated by anengineer," the word "engineer" is not definedin theagreement,nor is there any evidence in the recordas to how the parties applied thatword inpractice.McGraw deniedthat he had'any suchconversationwith Machnick,claiming that hehad not spoken to Machnick at any timewithinthe 6 monthsprior to June 28, `whenMachnick signed the current contract withthe Unionas hereafterset forth.This conflictin theevidence will hereafter be resolved. LOCAL 106,-INT'L UNION OF OPERATING ENGINEERS577job as an operating engineer, for which work he was paid the rate provided in theUnion's then current contract?On or about June 19, Machnick receiveda messagethatMcGraw had telephonedhis office.Machnick returned the call but McGraw was not available and Machnickwas referred to a lady who identified herself as McGraw's secretary.Machnickasked the secretary if she knew why McGraw had called him.Her reply was thatshe thought it was about the nonunion man on the school job.Machnick explainedthat this was the same man who had been on the Troy job and that he had askedMcGraw to put him into the Union, and requested that she have McGraw call him(Machnick) back.Machnick received no further call from McGraw.8On June 20,McGraw, accompanied by Respondent's business agent, Paul Moran, went to theschool job.They talked first with Dahoda who was at the time operating a Trax-cavator.McGraw asked Dahoda if the.latter had a book to operate the machine.Dahoda said he did not.According to Dahoda, he had not operated the forkliftthat day, but did not remember whether he had operated the compressor thatmorning or not.He was emphatic, however, that the compressor was not runningduring the time he saw McGraw and Moran on the job, and that he never operatedeither the Traxcavator or the forklift and the compressor at the same time.After talking with Dahoda, McGraw and Moran talked with Wolfstich, theplumber foreman on the school job.Wolfstich and McGraw had known each otherfor some years, and according to Wolfstich, after some pleasantries, McGraw pointedto Dahodda and stated, in substance, that boy is nonunion, he has been operating apayloader, and that the job would probably be picketed.Wolfstich further testifiedthat he had no recollection of McGraw saying anything about not having a contractwith Machnick Construction.Lloyd Conde, superintendent for Machnick Construction at the school job, testi-fied that he did not see McGraw and Moran come onto the job on June 20, but didobserve them from his trailer office window located just across from the onlyentrance to the project, talking to Dahoda near the Traxcavator which the latterhad been operating.Shortly thereafter McGraw and Moran came by Conde's officeand McGraw told the latter that the job was being run nonunion, that a nonunionman was operating the Traxcavator.Conde made no statement.McGraw askedConde to tell Machnick that he and Moran had been there.According to Conde,the compressor was not in operation on the day McGraw and Moran were on thejob, and that when he, talked to them neither said anything about a contract, ratesof pay, or welfare benefits.The following morning (Friday, June 21), Respondentpicketed the school job withsignsreading "On Strike, No members of EngineersLocal 106 employed on job.Machnick."All employees, including Dahoda,honored the picket line.The following day (June 22), Raymond Comeau,general managerof MachnickConstruction, telephoned the office of Local 106 and asked for McGraw.Told bythe girl who answered the telephone that McGraw was not available, Comeau askedthatMcGraw be informed that Dahoda was off the school job as of that day, andthat they wanted an engineer to report to the job the following Monday, June 24.On Monday,no engineerhaving reported for duty, Comeauagain calledRespond-ent'soffice and on this occasion finding McGraw, asked the latter if he (McGraw)had receivedthe messageComeau had left and why a man had not reported to theschool job.McGraw admitted that he had received Corneau'smessage,but that heregardedMachnickas a nonunioncontractor and wouldnot send him a man.7 7However,the Companymade no paymentsto thepension or welfare funds on accountof Dahoda's employment.As the Company interprets the contractsuch payments are re-quired only for union members.Respondent disagreeswiththat interpretation, but reso-lutionof thatissue is unnecessary to a disposition of the case.8Machnick was permittedto testify as above set forthover objection by Respondentthat the statementattributed to the secretary was hearsayand not binding on RespondentThe evidenceshows that Jane Kositzka,the daughter of Business Manager McGraw, is anoffice secretaryforRespondent.She performs the usual duties of an office secretary:dictation.typing,taking registration of workers desiring placementon the Union's hiringregister, answeringthe telephone,including calls from,employersrequestingthe referralof men;and dispatching men tothe variousjobs as requested by the employers.There isanother woman clerical in Respondent's office whoperforms substantially the same dutiesas Jane Kositzka.Neitherof these clericals testified.The objectionto the testimony ofMachnick regarding his conversationwith "McGraw's secretary,"is renewed in Respond-ent's brief.I concludethat thisevidence was properly,received as an admission made byJane Kositzka in the line of her duties and hence binding on Respondent. 578DECISIONS;OF,NATIONALLABOR RELATIONS BOARDMcGraw and Corneau did not discuss other Machnick Construction jobs, and therecord is silent as to whether or not members of Local 106 were employed at suchother jobs.On June 28, Alex Machnick and General Manager Corneau went to the officeof Local 106 to discuss signing a contract.They met with McGraw and Respond-ent's counsel,Sol Rubenstein.On that occasion Machnick signed a contract andupon such signing the pickets that had been placed at the school job on June 21were removed.All parties concede that during the discussion on June 28,Ruben-stein stated that the signing of the contract did not concern Dahoda in any way.On June 24, Dahoda was told by Alex Machnick that he(Dahoda)was beingtransferred from the school job to another project,and that he would thereafterwork and be paid as a laborer,because he was not a member of Respondent Union.92.Respondent's caseMcGraw denied that he had any conversation with Alex Machnick concerningthe Troy job; claiming that he had not spoken with the latter for about 6 to 8months prior to June 28, when they met in the Union'soffice to sign the currentcontract.With respect to the school job,McGraw testified that he received sometelephone calls, beginning in the "early part of June," that machinery was beingoperated without being"manned by operators,"10 but did not "get around"to doingany thing about the matter.McGraw further testified that:such a call came to himfrom one of his members on June 20;he went to get the then current contract whichhe assumed Machnick had- signed,but found that Machnick has not returned asigned copy of that contract, -or of the two preceding ones; accompanied by Moran,he went to the school job where he found Dahoda operating the Traxcavator, hearda compressor running at the rear of the building,and sawn forklift which was notbeing operated sitting in front of the building.McGraw admits that while on theschool job he talked with Dahoda,asked the latter whether he was an engineer,and, upon receivinganegative response,asked if Dahoda worked for Machnick,and that Dahoda replied that he did.Accordingto McGraw,this was, in substance,his entire conversation with Dahoda.McGraw admitted that while on the school job he talked with Wolfstich, but hegave a different version of what was said than did Wolfstich.According to McGraw,he and Moran were approached by Wolfstich who commented,"What's going on;they are running wild up here,"and that he (McGraw) replied,"That'swhy weare here; we are going to put a picket on to get a contract."McGraw also admits that as he and Moran were leaving the jobsite,he had aconversation with Superintendent Conde, but as in the case of Wolfstich,his versionof the conversation differs from that of Conde.According to McGraw,as he andMoran were preparing to leave the jobsite,Conde approached asking what thetrouble was,and that he told Conde that he was going to picket-to get a contract;that Conde asked why he did not wait and talk to Machnick,and that he (McGraw)replied in substance that the time for talking had passed,that he was going topicket.McGraw denied that he told Conde,Comeau,Alex Machnick,or anyoneelse that he picketed the school job because Machnick had a nonunion operatoron that job.Moran,the only other witness called by Respondent,generally cor-roborates McGraw,although in some minor details, hereafter referred to, his testi-mony varies somewhat from that of McGraw.3.Credibility resolutions and concluding findings--I do not credit McGraw's claim that he caused the school job to be picketedonly to get a contract from Machnick Construction,or his denial that he threatenedMachnick with picketing of the Troy job if Dahoda worked there as an operatingengineer.On the contrary,considering the evidence as whole,I am convincedand so find,thatMcGraw's claim that he caused the picketing only to get a contractwas a mere afterthought,and that he in fact threatened to picket the Troy job, andsubsequently picketed the school job, because Dahoda, who was not a member ofthe Union,was operating equipment which McGraw felt should be operated onlyby members of Respondent.Several factors lead me to that conclusion.9This evidence was received over Respondent's objection for the limited purpose ofshowing that Machnick had in fact discriminated against Dahoda because of his nonunionstatus.It was not received as binding on Respondent,and I shall make no finding againstRespondent based on that particular evidence'10McGraw first testified that he did not understand this to mean that no human was inattendance on the machine;being in the business he "understood it the right way." At alater point he stated he understood that the machinery was operating itself. LOCAL 106, INT'L UNION OF OPERATING ENGINEERS579NeitherMcGraw nor Moran impressed me as a credible witness.McGraw'stestimony that he was unaware for some 3 years, during which period several con-tracts were in effect, that Machnick Construction had not signed the contracts, andthat he discovered this fact only when he received complaints that machinery wasbeing operated at the school job without being "manned by operators," I find diffi-culty in believing.However, I assume this to be a fact.McGraw testified thathis reason for going to the school job on June 20 was to find out if the aforemen-tioned complaints were in fact true.He admittedly was aware before he went tothe school job on June 20 that Machnick Construction had not signed a contract.Obviously, an inspection of the job was unnecessary if McGraw's only purpose wasto get a contract.The visit was meaningful, however, if the purpose was to ascer-tain whether a nonunion operator was on the job. The latter purpose is indicatedby McGraw's admitted question to Dahoda whether the latter was an "engineer."Dahoda, who impressed me as an honest and credible witness, however, testifiedthat the question McGraw put to him was whether he (Dahoda) had a "book"to operate the Traxcavator.When asked by the Trial Examiner what made onean "engineer,"McGraw would only say "practice." It is also worthy of note thatMcGraw's claim that he saw,the compressor in operation and that it was unattendedisnot only denied by the testimony of Conde and Dahoda, but is to an extent in-consistent with the testimony of Business Agent Moran, the only other witness calledby Respondent.The evidence shows that McGraw and Moran were together atall times while on the job yet Moran testified only that heheardthe compressorrunning; he did not claim that he actuallysawthe compressor running unattended.Also, Conde, whom I credit, testified that when McGraw and Moran talked withhim at the jobsite on June 20, McGraw's sole complaint was that the job was beingrun nonunion because a nonunion man was operating the Traxcavator; that McGrawmade no reference to the compressor, to the absence of -a contract, or a failure tocomply with contract provisions.Wolfstich, a wholly disinterested witness, alsotestified thatMcGraw's only complaint was that Dahoda was nonunion and wasoperating equipment.Finally, I deem it highly significant that while MachnickConstruction had seven or eight jobs going in the area, the school job was the onlyone picketed.McGraw's stated reason for so confining the picketing was that thiswas the job which gave rise to the complaint. I am convinced, and so conclude,that his real reason was that this was the only job on which Dahoda worked onas an engineer.My finding that Respondent's real motive in threatening to picket the Troy joband picketing the school job was that Dahoda, a nonmember of Respondent Union,was operating mechanical equipment, and thus to bring about the termination ofthe latter's employment as an operating engineer,necessarily results in a findingthatRespondent attempted to cause, and caused, Machnick Construction to dis-criminate against Dahoda in violation of Section 8(a) (3) of the Act, and thatRespondent thereby violated Section 8(b) (2) and (1) (A) of the Act.Local UnionNo. 18, International Union of Operating Engineers et al. (Earl D. Creager, Inc.),141NLRB 512;Local Union No. 369 of the International Brotherhood of Elec-tricalWorkers, et al. (Charles A. Bentley d/b/a Bentley Electric Company),143NLRB No. 116.11H. THE REMEDYrecommend that it be ordered to cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Specifically, itwill berecommended that Respondent be ordered to notify Machnick Construction, inwriting, and Dahoda, that it withdraws its objection to the employment by MachnickConstruction of Dahoda in the capacity of an operatingengineer,should MachnickConstruction so desire.It will also be recommended that Respondent be required tomake Dahoda whole for any loss of pay be may have suffered by reason of thediscrimination practiced against him, as above set forth, by paying to him a sum ofmoney equal to the difference between what he would have earned if compensatedat the rate of pay for anengineer,and the amount he was in fact paid at laborer'su Although unnecessary to a decision, it may be noted that even if it should be foundthat Machnick Construction had by custom and practice bound itself to Respondent's con-tract, that contract would not constitute a defense to Respondent's conduct found hereinbecause the contract does not contain an exclusive hiring provision. See footnote 5,supra.The contract only provides that the Union shall have the opportunity to supply menifthe employer makes such a request. The employer is free to obtain men from any source,if it so elects. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates for services performed for Machnick Construction,during the period beginningJune 24, 1963, and ending when Dahoda is or was terminated by Machnick Con-struction for lawful reasons,or until 5 days after Respondent has notified MachnickConstruction,as above set forth,that it has no objection to the employment ofDahoda as an operating engineer,whichever event should first occur.Loss ofpay, as aforesaid,shall be computed in accordancewiththe formula set forth inF.W. WoolworthCompany,90 NLRB 289, and shall bear interest at the rate of6 percent per annum,as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Machnick Construction is an employer within the meaning of Section 2(2)of the Act, and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By threatening to picket the Troy job if Dahoda, who was not a member ofRespondent Union, continued to work there, and by picketing the school jobbecause Dahoda worked there, all as found in section I above, Respondent attemptedto cause and caused Machnick Construction to discriminate against Dahoda inviolation of Section 8(a)(3) of the Act, and restrained and coerced employees inthe exercise of rights guaranteed to them by Section 7 of the Act, thereby engaging,in unfair labor practices within the meaning of Section 8(b) (2) and 8(b) (1) (A)of,the'Act.4.The aforesaid unfair labor practices are unfair labor practices 'affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recommended that Respondent Local 106,InternationalUnion of Operating Engineers, AFL-CIO, its officers, agents, repre--sentatives, successors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Machnick Construction Co., Inc., or anyother employer, to discharge, demote, deny employment to, or otherwise' discrimi-nate against Raymond J. Dahoda in violation of Section 8(a)(3) of the NationalLabor Relations Act, as amended, because of his nonmembership in Local 106,International Union of Operating Engineers, AFL-CIO.(b) In any like or related manner restraining or coercing Raymond J. Dahoda,or any other employee, in the exercise of their rights guaranteed by Section 7 ofthe National Labor Relations Act, as amended.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Make whole Raymond J. Dahoda for any loss of earnings he may havesuffered by reason of the discrimination against him, in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Notify Machnick Construction Co., Inc., and Raymond J. Dahoda, in writ-ing, that it has no objection to, and will not interfere with, the employment byMachnick Construction Co., Inc., of Raymond J. Dahoda in the capacity of andas an operating engineer, should they so desire; and also notify Raymond J. Dahoda,in writing, that henceforth it will not unlawfully infringe upon any rights guaranteedto him by Section 7 of the National Labor Relations Act, as amended.(c)Post at its offices, meeting halls, and hiring halls, copies of the attachednotice marked "Appendix." 12Copies of said notice, to be furnished by the RegionalDirector for the Third Region of the aforesaid Board (Buffalo, New York), shall,after being duly signed by Respondent's representative, be posted by it immediatelyupon receipt -thereof, and maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.12In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order." LOCAL 1, INT'L BROTHERHOOD ELECTRICAL WORKERS581(d)Additional copies of the attached notice shall be signed by Respondent'sauthorized representative, and forthwith returned to the aforesaid Regional Directorfor posting by Machnick Construction Co., Inc., said employer being willing, at itsbusiness offices and construction projects, where notices to its employees arecustomarily posted.(e)Notify said Regional Director, in writing, within 20 days from receipt ofthisDecision,what steps Respondent has taken to comply herewith.13131n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 106, INTERNATIONAL UNION OF OPERAT-ING ENGINEERS, AFL-CIO, AND TO ALL EMPLOYEES OF MACHNICK CON-STRUCTION CO., INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Machnick Construction Co., Inc.,or any other employer, to discharge, demote, deny employment to, or otherwisediscriminate against Raymond J. Dahoda because he is not a member of this.union.WE WILL NOT in any like or related manner restrain or coerce Raymond J.Dahoda, or any other employee, in the exercise of his rights guaranteed by Sec-tion 7 of the National Labor Relations Act, as amended.WE WILL notify Machnick Construction Co., Inc., in writing, that we haveno objection to, and we will not interfere with, its employment of Raymond J.Dahoda in the capacity of and as an operating engineer, whether he is a mem-ber of this union or not.WE WILL notify Raymond J. Dahoda that we have no objection to his em-ployment by Machnick Construction Co., Inc., in the capacity of and as anoperating engineer, whether he is a member of this union or not, and that here-after we will not unlawfully infringe upon any right guaranteed to him by Sec-tion 7 of the National Labor Relations Act, as amended.WE WILL make whole Raymond J. Dahoda for any loss of earnings he mayhave suffered as a result of the discrimination against him.LOCAL 106, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, Telephone No.TL 6-1782, if they have any question concerning this notice or compliance with itsprovisions.LocalUnion No. 1, International Brotherhood of ElectricalWorkers,AFL-CIOandMcDonnell Aircraft CorporationandDistrict No. 9, International Association of Machinists, AFL-CIO.Case No. 141-CD-157.April 1, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the Act follow-ing chargesfiled by McDonnell Aircraft Corporation, herein called the146 NLRB No. 73.